295 Ga. 132
FINAL COPY


                      S14F0236. HOOVER v. HOOVER.

      BENHAM, Justice.

      This appeal arises out of the divorce action filed by appellant Kathryn

Brookfield Hoover (Wife) against Richard Craig Hoover (Husband). Wife

requested a jury trial, and the court bifurcated the proceedings, first hearing the

issue of child custody in a bench trial, and reserving issues of equitable division

of property, alimony, and child support for a jury trial. After the bench trial on

the child custody issue, the trial court issued a court-ordered parenting plan on

June 15, 2012, which granted joint physical and legal custody of the minor

children. An amended parenting plan order was entered on June 26, 2012, and

another order titled “2nd Order Amending June 15, 2012 Parenting Plan” was

entered January 11, 2013.      Before the jury trial on the remaining issues

commenced, the parties executed a settlement agreement resolving the financial

issues in the case, and the trial court entered a final judgment and decree of

divorce on February 14, 2013. In addition to referencing the settlement

agreement, the final judgment referenced the three orders relating to the
parenting plan and stated these orders “are . . . incorporated herein and made a

part of this Final Judgment and Decree.” Wife filed a motion for new trial of the

custody issues on March 14, 2013, within thirty days of the date the final order

and decree was entered. The trial court granted Husband’s motion to dismiss the

motion for new trial, finding that Wife’s motion for new trial was untimely since

it seeks a new trial on the court-ordered parenting plan that was entered on June

15, 2012, and was thus filed more than thirty days after the “entry of judgment”

on the court-ordered parenting plan.

      We granted Wife’s application for discretionary review of the order

dismissing her motion for new trial, noting that the Court was particularly

interested in the issue of whether the trial court erred when it dismissed the

motion for new trial as untimely because it was filed more than thirty days after

the order on child custody, which was the sole issue at trial, even though the

motion for new trial was filed less than thirty days after entry of the final

judgment in the case. For the reasons set forth below we reverse the trial court’s

order dismissing the motion for new trial as having been untimely filed.

      1. Pursuant to OCGA § 5-5-40 (a), with respect to a case tried without a

jury, a motion for new trial must be made within thirty days of the entry of the

                                        2
judgment. Unless otherwise provided by law, the Civil Practice Act applies to

actions for divorce, alimony, and custody of minor children. OCGA § 19-5-8.

Consequently, the Civil Practice Act’s rules regarding judgments apply to this

case. Pursuant to OCGA § 9-11-54 (b):

              When more than one claim for relief is presented in an action
      . . . the court may direct the entry of a final judgment as to one or
      more but fewer than all of the claims . . . only upon an express
      determination that there is no just reason for delay and upon an
      express direction for the entry of judgment. In the absence of such
      determination and direction, any order or other form of decision,
      however designated, which adjudicates fewer than all the claims . .
      . shall not terminate the action as to any of the claims . . . , and the
      order or other form of decision is subject to revision at any time
      before the entry of judgment adjudicating all the claims . . . .

In this case, neither the original court-ordered parenting plan nor the two

subsequent orders amending the plan included an express determination and

direction making it a final judgment. That the original parenting plan was not a

final judgment is illustrated by the fact that the trial court twice amended it, and

then, in the order titled “Final Judgment and Decree,” the trial court expressly

incorporated each of these orders, copies of which were attached, and made them

a part of the final judgment.

      Where, as here, child custody issues are ancillary to a divorce action, the

                                         3
determination of child custody does not transform the case into a “child custody

case,” as that phrase is used in OCGA § 5-6-34 (a) (11), for purposes of

determining the appropriate method for appealing a child custody order. See

Todd v. Todd, 287 Ga. 250, 252 (1) (703 SE2d 597) (2010) (“[E]ven if the only

relief sought on appeal pertains to [the] custody decision, the underlying subject

matter is still the divorce action and its resulting final decree,” so that the

appropriate method for appeal is an application for discretionary appeal pursuant

to OCGA § 5-6-35 (a) (2), not direct appeal as authorized by OCGA § 5-6-34 (a)

(11)). Likewise, the fact that an order entered in a divorce action makes a

determination as to child custody does not, without more, make the order a final

judgment for purposes of determining the time in which a motion for new trial

must be filed. The determination of child custody in this case became final at the

time the final judgment and decree was entered. Wife’s motion for new trial,

though it obviously referenced the bench trial on the child custody issues, was

timely filed within thirty days of the date of the final judgment in the case. Thus,

the order dismissing the motion for new trial on the ground that it was filed




                                         4
untimely is reversed.1

      2. Having determined that the motion for new trial should not have been

dismissed as untimely, we do not reach those enumerations of error that relate to

the grounds for that motion. No ruling was made on the merits of the motion for

new trial and thus nothing exists for this Court to review with respect to the

merits.

      Judgment reversed and case remanded. All the Justices concur.



                                  Decided April 22, 2014.

      Domestic relations. DeKalb Superior Court. Before Judge Hunter.

      Miller & Key, J. Scott Key, for appellant.

      Gillian F. O’Nan, Levine, Smith, Snider & Wilson, Olvah O. Smith, for

appellee.




       1
           It is unnecessary for this Court to address Wife’s remaining enumeration of error regarding
the trial court’s dismissal of the motion for new trial.

                                                 5